Citation Nr: 1448667	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-12 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in
 St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hughes, Counsel






INTRODUCTION

The Veteran served on active duty from August 1994 to January 1995 and from June 1996 to September 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decisional letter by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (R) in St. Paul, Minnesota.


FINDING OF FACT

The December 2011 statement of the case (SOC), February 2012 supplemental SOC (SSOC) and a May 2013 letter asked the Veteran to provide income information for his spouse in support of his claim for pension benefits; more than a year has lapsed since the May 2013 request, and he has not responded.


CONCLUSION OF LAW

By failing to provide requested critical evidence needed to properly adjudicate his claim for pension benefits within a year following the date of the request, the Veteran has abandoned such claim, and his appeal in the matter must be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. §§ 3.158(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  Correspondence dated in April 2011 notified the Veteran of the information and evidence needed to substantiate his claim, including notice of what information he was responsible for providing and of the evidence that VA would attempt to obtain.  

Upon notice that the Veteran's spouse may have earned income during the appeal period, the December 2011 SOC, February 2012 supplemental SSOC and May 2013 letter from VA requested that the Veteran provide income and employment information for his spouse in support of his claim for pension benefits.  As explained below, pertinent (and perhaps critical) evidence in the matter on appeal remains outstanding.  Such evidence cannot be obtained without the Veteran's cooperation.  The RO made the necessary attempts to secure the necessary information from the Veteran.  He did not respond, and further development for such evidence could not proceed.  Given the circumstances, VA has met its assistance obligations; no further assistance is required.

Legal Criteria, Factual Background, and Analysis

When evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).

As noted above, upon notice that the Veteran's spouse may have earned income during the appeal period, the December 2011 SOC, February 2012 supplemental SSOC and May 2013 letter from VA requested that the Veteran provide income and employment information for his spouse in support of his claim for pension benefits.  To date, he has not responded.  Further development for such evidence cannot proceed without his cooperation. 

The critical facts at this stage are clear.  The Veteran has not provided the specific income and employment information pertinent to his claim for nonservice-connected pension benefits.  The Board is presented with a less than complete eligibility picture, made so by his failure to cooperate.  In such circumstances proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  Notably, the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are 'binding on all who seek to come within their sphere,' regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 231 (2012).

Notably, the duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore requests for identifying information and releases for pertinent (and perhaps critical) evidence, as appears here to be the case.  

Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim of entitlement to nonservice-connected pension is abandoned, there is no allegation of error in fact or law for appellate consideration in this matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking nonservice-connected pension is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


